     Case 2:16-cv-00702-RFB-DJA Document 78 Filed 10/11/20 Page 1 of 2



 1    George F. Ogilvie, III, Esq. (NSBN 3552)
      Amanda M. Perach, Esq. (NSBN 12399)
 2    McDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, Nevada 89102
      Telephone: (702) 873-4100
 4    gogilvie@mcdonaldcarano.com
      aperach@mcdonaldcarano.com
 5
      Attorneys for Defendant
 6    Burberry Limited

 7                                UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9    BRETT NYE, individually and on behalf of             Case No. 2:16-cv-00702-RFB-DJA
      all similarly situated,
10                                                         Hon. Richard F. Boulware, II
                         Plaintiff,
11                                                         STIPULATION AND ORDER TO
              v.                                           VACATE ALL DEADLINES
12                                                         PENDING ENTRY OF ORDER
      BURBERRY LIMITED, and DOE ONE                        APPROVING SETTLEMENT
13    through and including DOE TEN,
                                                           Action Filed: March 30, 2016
14                           Defendants.

15          Plaintiff Brett Nye and Defendant Burberry Limited (collectively, the “Parties”), by and

16   through their undersigned counsel, hereby agree and stipulate as follows:

17          WHEREAS, the Parties participated in a mediation on August 12, 2020, and executed a

18   memorandum of understanding memorializing the terms of a settlement of all pending individual,

19   putative class and putative collective action claims in this matter.

20          WHEREAS, the parties are preparing a formal settlement agreement and upon execution

21   of the same, will jointly file a Motion for Preliminary Approval of Settlement.

22          WHEREAS, the Parties anticipate filing their Motion for Preliminary Approval of

23   Settlement by October 26, 2020.

24          NOW THEREFORE, THE PARTIES STIPULATE AND AGREE AS FOLLOWS:

25          1.      All pending Court deadlines, including the deadline to file a joint status report and

26   stipulated discovery plan as set forth in the Court’s September 22, 2020 Minute Order [ECF No.

27   71] and any deadlines set forth in the Court’s Scheduling Order, shall be vacated pending entry of

28   an order approving the Parties’ forthcoming Motion for Preliminary Approval of Settlement.
     Case 2:16-cv-00702-RFB-DJA Document 78 Filed 10/11/20 Page 2 of 2



 1            2.       In the event the Motion for Preliminary Approval of Settlement is denied, all

 2   currently pending deadlines will be reset by the Court.

 3    Dated: October 9, 2020                         LAW OFFICE OF JONATHAN RICASA

 4
                                                     By /s/ Jonathan Ricasa
 5                                                      Jonathan Ricasa (Bar No: 223550)
                                                        2341 Westwood Boulevard, Suite 7
 6                                                      Los Angeles, California 90064
                                                        jricasa@ricasalaw.com
 7
                                                         Attorneys for Plaintiff Brett Nye
 8
      Dated: October 9, 2020                         MCDONALD CARANO, LLP
 9

10                                                   By /s/ Amanda M. Perach
                                                        Amanda M. Perach (NSBN 12399)
11                                                      2300 W. Sahara Ave, Suite 1200
                                                        Las Vegas, Nevada 89102
12                                                      aperach@mcdonaldcarano.com
13                                                       Attorneys for Defendant
                                                         Burberry Limited
14

15

16                                                ORDER
17            IT IS SO ORDERED.
18
                                                   ___________________________________
19                                                 U.S. DISTRICT JUDGE

20                                                 DATED:________________
                                               ________________________________
21
                                               RICHARD F. BOULWARE, II
22                                             UNITED STATES DISTRICT JUDGE
23                                             DATED this 11th day of October, 2020.

24

25

26

27

28

                                                 Page 2 of 2
     4845-1488-4302, v. 1
